 


110 HRES 1425 EH: Honoring the life and music of the late Isaac Hayes, a passionate humanitarian, whose music laid the foundation for many musical styles, including R&B, disco, and rap.
U.S. House of Representatives
2008-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1425 
In the House of Representatives, U. S., 
 
September 17, 2008 
 
RESOLUTION 
Honoring the life and music of the late Isaac Hayes, a passionate humanitarian, whose music laid the foundation for many musical styles, including R&B, disco, and rap. 
 
 
Whereas Isaac Hayes was a true renaissance man who achieved success in vocal performances, songwriting, humanitarian work, and television and motion picture endeavors, and as a radio show host, pianist, saxophone player, restaurateur, and cookbook author;  
Whereas Isaac Hayes greatly influenced contemporary music, and his style still resounds in the music of today;  
Whereas Isaac Hayes was born on August 20, 1942, in Covington, Tennessee, and, orphaned in infancy, was raised by his maternal grandparents;  
Whereas Isaac Hayes spent his childhood and formative years in Memphis, Tennessee, years that shaped his future success as a songwriter, singer, and actor, working in cotton fields while going to school, and even shining shoes on the famous Beale Street;  
Whereas Isaac Hayes graduated from Manassas High School in Memphis in 1962 at the age of 21, having returned to school after dropping out;  
Whereas Isaac Hayes began singing at the age of 5 at his local church and soon after taught himself to play the piano, electronic organ, flute, and saxophone;  
Whereas Isaac Hayes began playing in local bands, and at age 21 worked as a backup musician for Stax Records, for which he eventually became a noted music producer and in-house songwriter;  
Whereas Isaac Hayes became a prolific songwriter who, in partnership with his Stax Records songwriting and production partner, David Porter, wrote many classic hits for other artists, including Hold On, I’m Comin’, B-A-B-Y, and Soul Man;  
Whereas the partnership of Isaac Hayes and David Porter composed some 200 songs;  
Whereas Isaac Hayes created the groundbreaking musical score and theme song for the movie Shaft;  
Whereas Isaac Hayes was the recipient of an Academy Award, a Golden Globe, the Edison Award, the NAACP Image Award, and two Grammy Awards;  
Whereas Isaac Hayes was inducted into the Rock and Roll Hall of Fame in 2002;  
Whereas Isaac Hayes, a BMI songwriter, received 5 BMI R&B Awards, 2 BMI Pop Awards, and 2 BMI Urban Awards, and was honored as a BMI Icon in 2003;  
Whereas Isaac Hayes was inducted into the Songwriters Hall of Fame on June 9, 2005;  
Whereas Isaac Hayes generated more than 12 million performances from his songs throughout his life;  
Whereas Isaac Hayes was instrumental in staging the 1972 Wattstax concert performed at the Los Angeles Coliseum in the summer of 1972, an event that was a great source of pride for the African-American Los Angeles community of Watts and that focused worldwide attention on issues of social and economic justice for that beleaguered community, while also highlighting the great Memphis Stax sound;  
Whereas Isaac Hayes was a television and film actor, appearing in countless television shows and three dozen movies, including roles in The A-Team, The Fresh Prince of Bel Air, Girlfriends, and Miami Vice;  
Whereas Isaac Hayes started the Isaac Hayes Foundation, whose mission is to globally promote literacy, music education, nutritional education, and innovative programs to raise self-esteem among the underprivileged;  
Whereas Isaac Hayes was strongly devoted to promoting literacy through the world and was named the international spokesman for the Applied Scholastics' World Literacy Crusade;  
Whereas Isaac Hayes, through his Isaac Hayes Foundation, built an 8,000 square foot educational facility in Ghana, West Africa, and was a strong advocate for the education and well-being of the children of Ghana;  
Whereas Isaac Hayes donated thousands of dollars, through grants from his Isaac Hayes Foundation, to schools in Memphis, Nashville, and Washington, DC for the purpose of improving the musical education programs of those schools and for the purchase of musical instruments;  
Whereas the State of Tennessee issued a proclamation on August 18, 2008, honoring Isaac Hayes and his contribution to the State of Tennessee and the entire Nation;  
Whereas Isaac Hayes was a loving father of 12 children, 14 grandchildren, and 3 great grandchildren; and  
Whereas, with the passing of Isaac Hayes on August 10, 2008, at his Memphis, Tennessee home, the Nation has lost a talented and influential humanitarian, actor, artist, radio show host, and singer-songwriter: Now, therefore, be it  
 
That the House of Representatives— 
(1)honors the life of Isaac Hayes;  
(2)recognizes Isaac Hayes for his invaluable contributions to American culture;  
(3)recommits itself to ensuring that artists such as Isaac Hayes receive fair protection under the copyright laws for their creative endeavors; and  
(4)extends condolences to his family on the death of this talented and beloved man.  
 
Lorraine C. Miller,Clerk. 
